DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/886,474, filed on 12/11/2013, 12/12/2013, and 10/08/2014.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-3 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,381,599 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The following is to compare claims 2-3 and 5-9 of instant application with claim 10 of Patent No.: 10,381,599 B2.

Instant Application
Patent No.: 10,381,599 B2 (hereinafter ‘599)
Claim 2
A light-emitting device comprising:
a planarization layer;
a transistor;
a light-emitting element; and
a neutral plane which does not easily expand or contract.

Claim 3
The light-emitting device according to claim 2, wherein the neutral plane is positioned in the planarization layer, in the transistor, in the light-emitting element, or near both the transistor and the organic EL element.

A light-emitting device, wherein a distance from a bottom surface of a first substrate to a top surface of a planarization layer is 0.8 to 1.2 times as large as a distance from the top surface of the planarization layer to a top surface of a second substrate.

Claim 6
A light-emitting device comprising:
a first driving circuit;
a second driving circuit;
an FPC; and
a pixel portion, the pixel portion comprising:
a transistor over a first flexible substrate;
a planarization layer over the transistor;
an organic EL element, electrically connected to the transistor, over the planarization layer; and
a second flexible substrate over the organic EL element,
wherein the first driving circuit and the second driving circuit are provided over the first flexible substrate,
wherein the first driving circuit is provided in a periphery of the pixel portion, and
wherein the second driving circuit is provided at the opposite side of the first driving circuit with the pixel portion provided therebetween.

Claim 7
The light-emitting device according to claim 6, wherein a neutral plane is positioned in the planarization layer, in the transistor, in the organic EL element, or near both the transistor and the organic EL element.

Claim 8
The light-emitting device according to claim 6, wherein a thickness from the first flexible substrate to a top surface of the planarization layer is 0.8 times or more and 1.2 times or less as large as a thickness from the second flexible substrate to the top surface.

Claim 9
The light-emitting device according to claim 6, wherein the FPC comprises a region which is not sandwiched between the first flexible substrate and the second flexible substrate.

A light-emitting device comprising:
a pixel portion;
a first driver circuit;
a second driver circuit; and
an FPC,
wherein the pixel portion comprises:
a transistor over a first flexible substrate;
a planarization layer over the first flexible substrate and the transistor;
an organic EL element over the planarization layer, wherein the organic EL element is electrically connected to the transistor;
an adhesive layer over the planarization layer and the organic EL element; and
a second flexible substrate over the adhesive layer,
wherein a first thickness from the first flexible substrate to the planarization layer is 0.8 to 1.2 times as large as a second thickness from the second flexible substrate to the adhesive layer,
wherein a neutral plane is positioned in the planarization layer, in the transistor, in the organic EL element, or near both the transistor and the organic EL element,
wherein the first driver circuit and the second driver circuit are over the first flexible substrate,
wherein the second driver circuit is provided on an opposite side of the first driver circuit across the pixel portion, and
wherein the FPC does not comprise a region sandwiched between the first flexible substrate and the second flexible substrate.


As shown in the comparison chart above, although independent claims 2 and 5-6 of instant application and claim 10 of ‘599 are not identical, they are not patentably distinct from each other. Claim 10 of '599 recites all the limitations of claims 2 and 5-6 of instant application. Claim 10 of '599 also recites claim limitations of claims 3 and 7-9 of instant application. It appears that they are not the same invention because narrower vs. broader claimed limitations; thus they are not patentably distinct.

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:
“EL” in line 3 of claim 3 should be “electroluminescence (EL).”

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kim et al. (US PG-Pub No.: 2010/0308335 A1, hereinafter, “Kim”).
Regarding claim 2, Kim discloses a light-emitting device (see Kim, FIG.s 1-6) comprising:
a planarization layer (DC layers, FIG. 6);
a transistor (20, ¶ [0047]);
a light-emitting element (720, ¶ [0086]); and


Regarding claim 3, Kim discloses the light-emitting device according to claim 2,
wherein the neutral plane (NP) is positioned in the planarization layer, in the transistor (FIG. 2 and ¶ [0064]), in the light-emitting element, or near both the transistor and the organic EL element.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US PG-Pub No.: 2010/0308335 A1, hereinafter, “Kim”), as applied to claim 2, and further in view of Yamazaki et al. (US Patent No.: 7,005,671 B2, hereinafter, “Yamazaki”).
Regarding claim 4, Kim discloses the light-emitting device according to claim 2, further comprising: an organic layer (120, ¶ [0050]) over a first substrate (111, FIG. 6); a terminal electrode (730, ¶ [0086]) over the organic resin layer (120); the transistor (20) over the organic layer (120); the planarization layer (DC) over the transistor (20); the light-emitting element (720) over the planarization layer (DC), the light-emitting element (720) electrically connected to the transistor (20, FIG. 6); an adhesive layer (310, ¶ [0052] and FIG. 2; FIG. 6 is an enlarged portion of FIG. 2) over the planarization layer (DC) and the light-emitting element (720); a second substrate (410, FIG. 2) over the adhesive layer (310); and a third substrate (250, FIGs. 2 and 6).
Kim is silent regarding that the organic layer (120) is made of resin.
However, Kim discloses that the organic layer is a barrier layer between the substrate (111) and the transistor (20, FIG. 6 and ¶ [0050]); and Yamazaki discloses a light-emitting device (see Yamazaki, FIGs. 8A and 8B), comprising an organic resin layer (810c, col 18 and lines 52-53) functional as part of a multilayer barrier layer between a substrate (810a, FIG. 8B) and a transistor (821, FIG. 8B and col 19 and line 53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Kim’s organic layer with resin, as taught by Yamazaki, in order to relax the stress in the device (col 18 and line 52). The selection of a known material (resin) based on its suitability for its intended use (to form part of a prima facie obviousness determination. See MPEP § 2144.07.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US PG-Pub No.: 2010/0308335 A1, hereinafter, “Kim”).
Regarding claim 5, Kim discloses a light-emitting device (see Kim, FIG.s 1-6).
Kim fails to explicitly disclose that a distance from a bottom surface of a first substrate (420, FIG. 2) to a top surface of a planarization layer (DC, FIG. 2) is 0.8 to 1.2 times as large as a distance from the top surface of the planarization layer (DC) to a top surface of a second substrate (410, FIG. 2).
However, Kim discloses that a distance from a bottom surface of a first substrate (420) to a top surface of a planarization layer (DC) is about the same as a distance from the top surface of the planarization layer (DC) to a top surface of a second substrate (410, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a distance from a bottom surface of a first substrate to a top surface of a planarization layer 0.8 to 1.2 times as large as a distance from the top surface of the planarization layer to a top surface of a second substrate, since a prima facie case of obviousness exists where the claimed ranges (0.8 to 1.2 times) are close to the ranges (about the same) disclosed by the prior art. See MPEP § 2144.05(I).

Claims 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki et al. (US Patent No.: 7,005,671 B2, hereinafter, “Yamazaki”) in view of Kim et al. (US PG-Pub No.: 2010/0308335 A1, hereinafter, “Kim”).
Regarding claim 6, Yamazaki discloses a light-emitting device (see Yamazaki, FIGs. 22A and 22B) comprising:
a first driving circuit (4503a, ¶ [0316]);
a second driving circuit (4503b, ¶ [0316]);
an FPC (4518a, ¶ [0324]); and
a pixel portion (4502, ¶ [0312]), the pixel portion (4502) comprising:
a transistor (4510, ¶ [0317]) over a first substrate (4501);
a planarization layer (4521, not labelled in FIG. 22B. but labelled in FIG. 20B as 4021) over the transistor (4510);
an organic EL element (4511, ¶ [0320]), electrically connected to the transistor (4510, FIG. 22B), over the planarization layer (4521, FIG. 22B); and
a second substrate (4506) over the organic EL element (4511),
wherein the first driving circuit (4503a) and the second driving circuit (4503b) are provided over the first substrate (4501, FIG. 22A),
wherein the first driving circuit (4503a) is provided in a periphery of the pixel portion (4502, FIG. 22A), and
wherein the second driving circuit (4503b) is provided at the opposite side of the first driving circuit (4503a) with the pixel portion (4502) provided therebetween (FIG. 22A).

However, Kim discloses a light-emitting device (see Kim, FIGs. 1-6), comprising a first flexible substrate (420, FIGs. 1-2) and a second flexible substrate (410, FIGs. 1-2, since 410 and 420 can be bent).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Yamazaki’s first substrate and second substrate flexible, as taught by Kim, in order to form durable flexible light-emitting device.

Regarding claim 7, Yamazaki in view of Kim discloses the light-emitting device according to claim 6.
Yamazaki is silent regarding that a neutral plane is positioned in the planarization layer, in the transistor, in the organic EL element, or near both the transistor and the organic EL element.
Kim, however, discloses that a neutral plane (NP, FIG. 2) is positioned in a planarization layer, in the transistor (FIG. 2 and ¶ [0064]), in the organic EL element, or near both the transistor and the organic EL element.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a neutral plane positioned in Yamazaki’s transistor, as taught by Kim, in order to prevent the sensitive components, e.g., the transistor, from being damaged (Kim, ¶ [0065]).

claim 8, Yamazaki in view of Kim discloses the light-emitting device according to claim 6.
Yamazaki in view of Kim is silent regarding that a thickness from the first flexible substrate (4501) to a top surface of the planarization layer (4521) is 0.8 times or more and 1.2 times or less as large as a thickness from the second flexible substrate (4506) to the top surface.
However, Yamazaki in view of Kim discloses that a thickness from the first flexible substrate (Yamazaki’s 4501/Kim’s 420) to a top surface of the planarization layer (Yamazaki’s 4521/Kim’s DC) is about the same as a thickness from the second flexible substrate (Yamazaki’s 4506/Kim’s 410) to the top surface (Yamazaki’s FIG. 22B and Kim’s FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a thickness from the first flexible substrate to a top surface of the planarization layer 0.8 to 1.2 times as large as a thickness from the second flexible substrate to the top surface, since a prima facie case of obviousness exists where the claimed ranges (0.8 to 1.2 times) are close to the ranges (about the same) disclosed by the prior art. See MPEP § 2144.05(I).

Regarding claim 9, Yamazaki in view of Kim discloses the light-emitting device according to claim 6, wherein the FPC (4518a) comprises a region which is not sandwiched between the first flexible substrate (4501) and the second flexible substrate (4506; Yamazaki, FIG. 22B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.